In a proceeding to invalidate petitions designating respondents as candidates in the Democratic Party Primary Election to he held on June 17, 1969 for the Party positions of District Leaders of the Democratic Town Committee of the Town of Harrison, the appeal is from an order of the Supreme Court, Westchester County, entered June 6, 1969, which dismissed the petition in the proceeding. Order affirmed, without costs. No opinion. Appellant is granted leave to appeal to the Court of Appeals. Questions of law have arisen which ought to be reviewed. Beldoek, P. J., Rabin, Hopkins, Benjamin and Martuseello, JJ., concur.